Citation Nr: 0611222	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  99-00 436A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether a Substantive Appeal was timely filed with respect to 
a July 1997 rating decision that denied entitlement to 
increased rating for a right knee disorder and denied an 
application to reopen a claim of entitlement to service 
connection for a psychiatric disorder?


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from March 1957 to January 
1958. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1997 decision of the New York, New York, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In December 2005, the Board vacated its March 2005 Remand.  
Later in December 2005, the Board wrote the veteran and 
invited him to file any additional evidence and/or argument 
he may have relevant to establishing jurisdiction, and 
offered him an opportunity to have a hearing.  In February 
2006, the veteran notified VA that he had no additional 
evidence and/or argument to submit in support of this 
question.  However, he also checked a box on the Board's form 
that could be construed as a personal hearing request.  In 
March 2006, the Board wrote the veteran to clarify this 
possible hearing request and notified him that if he failed 
to reply to the letter within 30 days adjudication of his 
claim would go forward without a hearing.  More then 30 days 
have passed since this mailing and the veteran has not 
replied.  Accordingly, Board adjudication of this claim may 
go forward without scheduling a hearing.


FINDINGS OF FACT

1.  In a July 1997 rating decision, the RO denied entitlement 
to an increased rating for a right knee disorder as well as 
an application to reopen a claim of entitlement to service 
connection for a psychiatric disorder.  Later in July 1997, 
notice was sent to the veteran.

2.  In September 1997, a Notice of Disagreement with the July 
1997 rating decision was received from the veteran.

3.  In November 1998, a Statement of the Case that addressed 
the July 1997 rating decision was mailed by the RO to the 
veteran.

4.  A timely Substantive Appeal was not received by VA to the 
July 1997 rating decision that denied entitlement to an 
increased rating for a right knee disorder as well as an 
application to reopen a claim of entitlement to service 
connection for a psychiatric disorder.

5.  Through the December 2005 Board letter the veteran was 
advised of the laws and regulations governing appealing a 
decision by the agency of original jurisdiction.


CONCLUSION OF LAW

Because the veteran failed to file a Substantive Appeal to 
the July 1997 rating decision within 60 days of VA's mailing 
of the November 1998 Statement of the Case, the Board lacks 
jurisdiction to review this rating decision.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302(b), 
20.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal to the Board "consists of a timely filed Notice of 
Disagreement in writing and, after a Statement of the Case 
has been furnished, a timely filed Substantive Appeal."  
38 C.F.R. § 20.200 (emphasis added).  The Substantive Appeal 
can be set forth on a VA Form 9 (Appeal to the Board of 
Veterans' Appeals) or on correspondence specifically 
identifying the issues appealed and setting out specific 
arguments relating to errors of fact or law made by the 
agency of original jurisdiction (AOJ).  38 C.F.R. § 20.202.  
To be considered timely, the Substantive Appeal must be filed 
within 60 days from the date that the AOJ mails the Statement 
of the Case (SOC) to the appellant or within the remainder of 
the one-year period from the date of mailing of the 
notification of the determination being appealed.  38 C.F.R. 
§ 20.302(b).  

VA regulations provide that the period for filing a 
Substantive Appeal may be extended for good cause.  38 C.F.R. 
§ 20.303.  The request for such an extension must be in 
writing and must be made prior to the expiration of the time 
limit for filing which would otherwise apply.  Id.  

There are also situations where, when additional pertinent 
evidence is received during the time allowed for perfecting 
an appeal, VA must afford the claimant at least 60 days from 
the mailing date of a Supplemental Statement of the Case 
(SSOC) to perfect an appeal, even if the additional 60-day 
period would extend the expiration of the original appeal 
period.  VAOPGCPREC 9-97; 62 Fed. Reg. 15567 (1997).  If the 
claimant fails to file a Substantive Appeal in a timely 
manner, and fails to timely request an extension of time, 
"he is statutorily barred from appealing the RO decision."  
Roy v. Brown, 5 Vet. App. 554, 556 (1993).  

In the present case, the veteran did not timely file a 
Substantive Appeal, he was not granted an extension of time 
to file a Substantive Appeal, and no additional pertinent 
evidence was received during the time allowed for perfecting 
an appeal which would extend the time for filing.  

Specifically, the AOJ notified the veteran by letter dated in 
July 1997 that his claim for an increased rating for a right 
knee disorder, as well as his application to reopen a claim 
of entitlement to service connection for a psychiatric 
disorder, had been denied in a July 1997 rating decision.  An 
attached VA Form 4107 advised him that to appeal the 
decision, he had to file a Notice of Disagreement within one 
year of the date of the letter of notification.  Thus, in 
order to appeal the decision, he had to file a Notice of 
Disagreement before July 1998.

The veteran filed a Notice of Disagreement in September 1997.  
In November 1998, the RO issued a Statement of the Case, 
instructions for filing a Substantive Appeal, and provided a 
VA Form 9 for use as a Substantive Appeal.  As the Statement 
of the Case was issued in November 1998 the law required that 
the veteran file his Substantive Appeal within 60 days of the 
date the RO mailed the November 1998 Statement of the Case.

In January 1999, that is, within 60 days of the date the RO 
mailed the Statement of the Case, the veteran's 
representative filed a statement in support of claim with the 
RO requesting that the claimant be given an extension of time 
to file his Substantive Appeal.  The record does not reflect 
that the RO granted this request.  Moreover, the record does 
not show that the veteran thereafter filed a Substantive 
Appeal, or anything that could be deemed to be a Substantive 
Appeal, within 60 days of November 1998 Statement of the 
Case.  

While the veteran testified in August 2000 at a personal 
hearing, which testimony the RO appears to have accepted as a 
timely Substantive Appeal, in order to preserve his appeal of 
these issues, the fact remains that his testimony was not 
received by the RO until well after the time to perfect his 
appeal had run.  38 C.F.R. §§ 20.200, 20.302(b).  In December 
2005, the Board notified the veteran of the laws and 
regulations governing appealing a decision by the AOJ.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Accordingly, since a timely Substantive Appeal was not filed 
by the veteran with regard to the July 1997 rating decision, 
the Board finds that there is no jurisdictionally viable 
appeal pending before it as regarding these claims.  Roy; 
Barnett v. Brown, 83 F.3d 1380, 1388 (Fed. Cir. 1996) (It is 
a well-established judicial doctrine that any statutory 
tribunal must ensure that it has jurisdiction over each case 
before adjudicating the merits, that a potential 
jurisdictional defect may be raised sua sponte by any party, 
at any stage in the proceedings, and, once apparent, must be 
adjudicated).  Therefore, the veteran's appeal must be 
dismissed.

With respect to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), as these 
claims are dismissed for lack of jurisdiction, the Board may 
adjudicate the claims regardless whether he was provided 
adequate notice and assistance as required by the VCAA.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); Mason v. Principi, 
16 Vet. App. 129, 132 (2002).  Further discussion of the VCAA 
is not warranted.


ORDER

The Board lacks jurisdiction to review a July 1997 rating 
decision that denied entitlement to an increased rating for a 
right knee disorder as well as an application to reopen a 
claim of entitlement to service connection for a psychiatric 
disorder.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


